DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 5–10 is/are pending.
Claim(s) 1–4 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 April 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Reference character(s): 21 (e.g., FIG. 1) has both a lead line and is underlined. It is unclear if reference character 21 designates the surface/cross section on which it is placed or the element at the end of the lead line. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRODE INCLUDING POLYVINYLIDENE FLUORIDE BINDER IN FIBROUS FORM FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more." It is unclear if the limitation "being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more" is further limiting "an electrode active material layer" or "[a]n electrode."
Claim 5 recites the limitation "a non-aqueous electrolyte secondary battery" in line 4. Claim 5 has previously recited the limitation "a non-aqueous electrolyte secondary battery" in 
Claim 5 recites the limitation "the polyvinylidene fluoride (PVdF) binds the electrode active material in a fibrous form." It is unclear if the phrase "in a fibrous form" is further limiting "the electrode active material" or "the polyvinylidene fluoride."
Claims 6, 7, and 9 are directly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claims 6, 7, and 9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrode for a non-aqueous electrolyte secondary battery according to claim 5" and includes all the limitations of claim 5. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more." It is unclear if the limitation "being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more" is further limiting "an electrode active material layer" or "[a]n electrode."
Claim 8 recites the limitation "a non-aqueous electrolyte secondary battery" in line 4. Claim 8 has previously recited the limitation "a non-aqueous electrolyte secondary battery" in line 1. It is unclear if "a non-aqueous electrolyte secondary battery" recited in line 4 is further limiting "a non-aqueous electrolyte secondary battery" recited in line 1.
Claim 8 recites the limitation "the polyvinylidene fluoride (PVdF) binds the electrode active material in a fibrous form." It is unclear if the phrase "in a fibrous form" is further limiting "the electrode active material" or "the polyvinylidene fluoride."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5–7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka et al. (US 6,235,066 B1, hereinafter Inuzuka) in view of Mizawa et al. (US 2014/0178732 A1, hereinafter Mizawa) and Grosvenor (US 2010/0035141 A1).
Regarding claim 5, Inuzuka discloses an electrode (1, 4) for a non-aqueous electrolyte secondary battery (FIG. 1, C6/L24–C7/L40), comprising:
a current collector (2, 5; C6/L24–C7/L40); and
an electrode active material layer (3, 6) arranged on a surface of the current collector (2, 5; C6/L24–C7/L40), and
wherein the electrode active material layer (3, 6) includes an electrode active material and a binder formed of polyvinylidene fluoride (C6/L25–62), and
a thickness of the electrode active material layer (3) is 280 to 800 μm in a case where the electrode active material layer (3) is a positive electrode active material layer (3, C6/L25–45) and
a thickness of the electrode active material layer (6) is 350 to 1,000 μm in a case where the electrode active material layer (6) is a negative electrode active material layer (6, C6/L47–62).
Inuzuka does not explicitly disclose:
the electrode being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more.
Mizawa discloses an electrode used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more (TABLE 1, [0115]) to improve the cycle life (see VE/VT, [0028]). Inuzuka and Mizawa are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of 
Modified Inuzuka does not explicitly disclose:
the polyvinylidene fluoride binds the electrode active material in a fibrous form in the electrode active material layer.
Grosvenor discloses an electrode active material layer (32) comprising a polyvinylidene fluoride (39) that binds an electrode active material (38) in a fibrous form (FIG. 7, [0044]) to enhance the ion diffusion into and out of the electrode active material layer ([0014], [0097]). Inuzuka and Grosvenor are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyvinylidene fluoride of modified Inuzuka in a fibrous form as taught by Grosvenor in order to enhance the ion diffusion into and out of the electrode active material layer.
Regarding claim 6, modified Inuzuka discloses all claim limitations set forth above and further an electrode for a non-aqueous electrolyte secondary battery:
wherein the electrode active material layer (3) is a positive electrode active material layer (3) and the thickness of the electrode active material layer (3) is 280 to 800 μm (C6/L25–45).
Regarding claim 7
wherein the electrode active material layer (6) is a negative electrode active material layer (6) and the thickness of the electrode active material layer (6) is 350 to 1,000 μm (C6/L47–62).
Regarding claim 9, modified Inuzuka discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the electrode active material layer further includes a conductive aid (see graphite powder, C6/L25–45).
Regarding claim 10, Inuzuka discloses a non-aqueous electrolyte secondary battery comprising an electrode, the electrode comprises:
a current collector (2, 5; C6/L24–C7/L40); and
an electrode active material layer (3, 6) arranged on a surface of the current collector (2, 5; C6/L24–C7/L40), and
wherein the electrode active material layer (3, 6) includes an electrode active material and a binder formed of polyvinylidene fluoride (C6/L25–62), and
a thickness of the electrode active material layer (3) is 280 to 800 μm in a case where the electrode active material layer (3) is a positive electrode active material layer (3, C6/L25–45) and
a thickness of the electrode active material layer (6) is 350 to 1,000 μm in a case where the electrode active material layer (6) is a negative electrode active material layer (6, C6/L47–62).
Inuzuka does not explicitly disclose:
the electrode being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more.
E/VT, [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the non-aqueous secondary battery of Inuzuka with the liquid volume coefficient of Mizawa in order to improve the cycle life.
Modified Inuzuka does not explicitly disclose:
the polyvinylidene fluoride binds the electrode active material in a fibrous form in the electrode active material layer.
Grosvenor discloses an electrode active material layer (32) comprising a polyvinylidene fluoride (39) that binds an electrode active material (38) in a fibrous form (FIG. 7, [0044]) to enhance the ion diffusion into and out of the electrode active material layer ([0014], [0097]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyvinylidene fluoride of modified Inuzuka in a fibrous form as taught by Grosvenor in order to enhance the ion diffusion into and out of the electrode active material layer.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2010/0068627 A1, hereinafter Muraoka) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1).
Regarding claim 5, Muraoka discloses an electrode (4) for a non-aqueous electrolyte secondary battery (FIG. 1, [0093]), comprising:
a current collector (4A; [0098]); and
an electrode active material layer (4B) arranged on a surface of the current collector (4A, [0098]), and
wherein the electrode active material layer (4B) includes an electrode active material and a binder formed of polyvinylidene fluoride (see positive electrode, [0203]), and
a content of the binder in the electrode active material layer (4B) is 0.5 to 3.3% by volume with respect to the total volume of the electrode active material layer ([0203], [0236]).
Muraoka does not explicitly disclose:
the electrode being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more.
Mizawa discloses an electrode used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more (TABLE 1, [0115]) to improve the cycle life (see VE/VT, [0028]). Muraoka and Mizawa are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the non-aqueous secondary battery of Muraoka with the liquid volume coefficient of Mizawa in order to improve the cycle life.
Modified Muraoka does not explicitly disclose:
the polyvinylidene fluoride binds the electrode active material in a fibrous form in the electrode active material layer.
Grosvenor discloses an electrode active material layer (32) comprising a polyvinylidene fluoride (39) that binds an electrode active material (38) in a fibrous form (FIG. 7, [0044]) to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2003/0175588 A1) discloses an electrode active material layer (3) comprising a polyvinylidene fluoride that binds an electrode active material in a fibrous form (see binder fibers, [0022]) to improve the capacity retention of the battery (see binder, [0025]).
Saito (US 2007/0105328 A1) discloses a positive electrode active material layer having a thickness of 280 to 800 µm (see thickness, [0018]) and a positive electrode active material layer having a thickness of 350 to 1,000 µm (see thickness, [0019]).
Taguchi (US 2016/0133910 A1) discloses an electrode (41) used for a non-aqueous electrolyte secondary battery (1) having a liquid volume coefficient of 1.4 or more (see liquid volume coefficient, [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725